          Case 1:18-cv-01771-TSC Document 16 Filed 01/07/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


CAMPAIGN LEGAL CENTER,                    )
                                          )
                                          )
                  Plaintiff,              )
      v.                                  )                   Case No. 18-cv-1771 (TSC)
                                          )
U.S. DEPARTMENT OF JUSTICE,               )
                                          )
                                          )
                  Defendant.              )
__________________________________________)

    PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO STAY PROCEEDINGS

       The Department of Justice (“DOJ”) has filed a motion to stay proceedings due to the lapse

in appropriations, preventing DOJ personnel from working except for under limited circumstances.

While the Campaign Legal Center (“CLC”) recognizes the basis for granting a stay, the indefinite

length of delay requested by DOJ is not appropriate in this case.

       The subject matter of this case, the 2020 Census, will occur regardless of the length of the

partial government shutdown. As this case concerns a time sensitive matter of significant public

interest, any further delay should be of limited and specific duration. CLC respectfully requests

that any stay last the shorter of the duration of the lapse in appropriations or one month.

       Moreover, the length of DOJ’s requested extension of the deadline for filing the Joint Status

Report is unnecessary because, based on its prior representations to the Court, its document search

should already be complete.1 The Joint Status Report now due January 5, 2019 was originally due

on December 17, 2018. DOJ requested an extension until December 27, 2018 and CLC consented


1
 If “all current deadlines for the parties [are] extended commensurate with the calendar day
duration of the lapse,” as DOJ requests, the deadline for filing the Joint Status Report will be
over two weeks after the stay expires.
          Case 1:18-cv-01771-TSC Document 16 Filed 01/07/19 Page 2 of 3



on the condition that the extension lead to a proposed production schedule by December 28, 2018.

At the time, DOJ indicated that it intended to meet that deadline, that its search for responsive

documents was expected to be complete by December 21, 2018 (prior to the lapse in

appropriations), and that it would be ready to proceed shortly after that date. Given the previous

request for an extension, CLC’s conditional consent, and DOJ’s representation that it expected to

complete the search for responsive documents prior to the lapse in funding, CLC respectfully

requests that the deadline to file the Joint Status Report be set for one week following the end of

the stay period.



Dated: January 7, 2019                       Respectfully submitted,

                                             __/s/ Nadav Ariel__________________
                                             BUCKLEY SANDLER LLP
                                             Adam Miller (DC Bar # 496339)
                                             Nadav Ariel (DC Bar # 1023141)
                                             1250 24th Street NW, Suite 700
                                             Washington, DC 20037
                                             202-349-7958
                                             amiller@buckleysandler.com
                                             nariel@buckleysandler.com

                                             CAMPAIGN LEGAL CENTER
                                             Danielle M. Lang (DC Bar # 1500218)
                                             1411 K Street NW, Suite 1400
                                             Washington, DC 20005
                                             202-736-2200
                                             dlang@campaignlegalcenter.org

                                             Counsel for Plaintiff
          Case 1:18-cv-01771-TSC Document 16 Filed 01/07/19 Page 3 of 3




                                CERTIFICATE OF SERVICE


       I certify that on this 7th day of January, 2019, I electronically filed the foregoing

document with the Clerk of Court via ECF, which will send electronic notification of such filing

to all counsel of record.


                                                      __/s/ Nadav Ariel_________

                                                      Nadav Ariel

                                                      Counsel for Plaintiff Campaign Legal
                                                      Center
